Citation Nr: 1209779	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  03-02 981A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right foot disability. 

2.  Entitlement to service connection for hepatosplenomegaly with liver cyst.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel
INTRODUCTION

The Veteran served on active duty from June 1987 to June 1989, and December 1990 to September 1999, which includes service in Southwest Asia.

This matter came before the Board of Veterans' Appeals (the Board) on appeal from July 2001 and November 2005 rating decisions of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2006, the Veteran testified before a Decision Review Officer regarding his liver claim, in pertinent part.  In October 2008, the Veteran testified at a hearing before a Veteran Law Judge (VLJ) as to both issues shown on the title page of this decision.  Because that VLJ is no longer employed by the Board, the Veteran was offered an opportunity to testify at another hearing, however in the same month, the he opted not to and asked that his case be considered on the evidence of record  (See September 2010 response letter).  The Board asked the Veteran again in a May 2011 letter; however it appears that the Veteran did not respond.  The Board finds that the Veteran wishes to proceed without an additional hearing.  

In March 2009, the Board granted an increased evaluation for chronic fatigue syndrome, and remanded the issues of service connection for a right foot disability and hepatosplenomegaly with liver cyst for further development.  The service connection claims have since returned to the Board for further appellate consideration.  

In September 2010, the Appeals Management Center (AMC) received an additional statement from the Veteran.  The Veteran waived initial RO consideration of this evidence.  See October 2010 written argument presented by the Veteran's representative.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any further delay, it finds that further development is necessary.

The Veteran seeks service connection for a right foot disability.  He is currently service-connected for heel spurs in the left foot.  Pursuant to the Board's 2009 remand, the Veteran underwent a VA examination of his right foot in May 2009; final diagnosis was pes planus with right heel spur shown on x-rays.  When asked to provide an etiology opinion, the examiner indicated that relating the Veteran's right foot disability to service is purely speculative.  Because the claims file was not available for review at that time, the examiner provided an addendum opinion in July 2009 in which he indicated that he had no change in his opinion after having reviewed the Veteran's claims file.

Thereafter, in a September 2010 statement, the Veteran reiterated his contention that he is entitled to service connection for a right foot disability.  In support of his claim, he listed numerous in-service complaints of bilateral foot pain and noted that he was put on physical profiles for foot problems.  

Upon further review of the claims file, the Board notes that mild pes planus was shown on the Veteran's entrance examination report dated in June 1986.   The law provides that a Veteran who served during a period of war or during peacetime service after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination.  38 U.S.C.A. §§ 1111, 1132.  However, if a preexisting disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see Wagner v. Principi, 370 F.3d at 1096.  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

Thus, based on the evidence of pes planus upon service entrance, the Board finds that an additional VA medical opinion is necessary to determine whether the preexisting pes planus was aggravated during service.  This question has yet to be addressed by a VA examiner.  

As to the Veteran's liver claim, the Board notes that an ultrasound of the abdomen taken in May 2003 showed evidence of hepatosplenomegaly and the examiner noted that the findings were nonspecific and could be seen in cirrhosis, fatty liver, and chronic hepatitis.  A computed tomography (CT) scan of the abdomen taken in December 2003 showed a liver cyst and splenomegaly.  Pursuant to the Board's 2009 remand, the Veteran underwent a VA examination to determine the etiology of his liver manifestations.  In this regard, a May 2009 VA examiner opined that the Veteran's hepatosplenomegaly is more likely than not the result of hereditary elliptocytosis.  The examiner also stated that the Veteran's hepatomegaly (enlargement of the liver) is most likely secondary to fatty liver disease.  To clarify, the examiner offered an addendum medical opinion in June 2010, in which she stated that enlargement of both the Veteran's liver and spleen are purely caused by his hereditary elliptocytosis and unlikely to have been aggravated by any environmental circumstances such as military service.  The examiner further opined that the Veteran's fatty liver disease is highly unlikely to have been incurred during his military service.  

In his September 2010 statement, the Veteran stated that he has no family history of an enlarged spleen or liver, or of hereditary elliptocytosis.   He also stated that most of his symptoms are associated with "Saudi syndrome.  The Veteran's September 2010 statement raises the concern that the VA examiner did not address all possible etiologies of the Veteran's hepatosplenomegaly.  In this regard, pursuant to 38 C.F.R. § 3.317, except as provided otherwise, VA shall pay compensation to a Persian Gulf Veteran who exhibits "objective indications of chronic disability resulting from an illness or combination of illnesses" manifested by one or more signs or symptoms provided that such disability (i) became manifest either during active duty in the Southwest Asia theater of operations during the Gulf War, or to a compensable degree no later than December 31, 2011, and (ii) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  A Persian Gulf Veteran is a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War. 38 C.F.R. § 3.317(d)(1).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d)(2).  For the purposes of paragraph (a)(1) of this section, signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

Accordingly, the Board finds that an additional VA medical review and opinion is necessary in the case to address all possible etiologies of any currently diagnosed liver disability.  Moreover, the Board observes that the May 2009 examiner opined that the Veteran's enlargement of the liver and spleen is caused by hereditary elliptocytosis.  Congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation concerning service connection.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2011); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996), and cases cited therein.  However, where during service a congenital or developmental defect is subject to a superimposed injury or disease, service connection may be warranted.  VAOPGCPREC 82-90 (July 18, 1990).  Further, in a 1990 opinion, the VA's General Counsel determined that a congenital or hereditary disease could be service connected if it was shown that the disease was first manifested during active military service.  See VAOPGCPREC 67-90 (July 18, 1990), 55 Fed. Reg. 43,253 (Oct. 26, 1990) (finding that diseases of hereditary origin can be considered incurred, rather than aggravated, in service "if their symptomatology did not manifest itself until after entry on duty.").  VA's General Counsel stated that the existence of a hereditary disease under 38 C.F.R. § 3.303(c) does not always rebut the presumption of soundness, and that service connection may be granted for hereditary diseases which either first manifest themselves during service or which preexist service and progress at an abnormally high rate during service.  Id.  The General Counsel stated that the mere genetic or familial predisposition to develop the symptoms, even if the individual was almost certain to develop the condition at sometime in his life, did not constitute having the disease.  Only when symptomatology and/or an active disease process existed could a claimant be said to have developed the disease.  Thus, according to the General Counsel, if a claimant had a congenital or hereditary predisposition to a disability prior to service, but no manifestations, but later manifested the disease during active military service, service connection may be granted.  See id.  

Therefore, even if it is determined during service that a Veteran has a congenital disease, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin v. Shinseki, 22 Vet. App. 390, 396-397 (2009).  Since the presumption of soundness at entrance attaches, VA must show by clear and unmistakable evidence that the congenital disease preexisted service and was not aggravated in service.  Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  

Therefore, in this case and in light of the above, the Board finds that additional medical opinion is necessary.  The Veteran's service treatment records show abdominal complaints in the right upper quadrant.  (Service connection for a stomach disorder to include gallbladder disease was denied in July 2001, September 2006, and June 2008 rating decisions).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any outstanding evidence, the cases should be referred to the May 2009 VA foot examiner (or other suitable VA examiner if the May 2009 examiner is unavailable) for a supplemental opinion.  The entire claims file and a copy of this Remand must be made available to the examiner, and the report should include discussion of his documented medical history and assertions. 

The examiner should:

a.  identify all right foot disabilities currently shown, to include pes planus (see April 2004 x-ray report), arthritic changes (see November 2002 x-ray report), heel spurs, and/or plantar fasciitis; 

b.  indicate whether the Veteran's preexisting pes planus increased in severity during service, and if so, was the increase in severity clearly and unmistakably due to the natural progress of the disorder (i.e., not "aggravated"); 

c.  as to any other diagnosed disorder, indicate whether it is at least as likely as not that such disorder is etiologically related to service.

In responding, please reconcile the opinions with January and February 1997 service treatment records showing foot pain; a June 1997 bone scan report showing mild stress reaction; an August 1998 periodic examination report; a May 1998 service record showing impression of chronic foot pain and accompanying individual sick slip for pain and stress reaction; physical profiles issued in March and May 1999 for bilateral foot pain and pes planus, in pertinent part; the Veteran's lay reports of increased foot pain during service; and the May 2009 VA opinion with July 2009 VA addendum opinion.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

If aggravation during service is shown, the examiner should specify what measurable degree of a permanent increase in the severity of right foot disability is related to the Veteran's period of active duty.  

A complete rationale for any opinion expressed should be included in the examination report. 

2.  Refer the case to the May 2009 VA examiner (or other suitable VA examiner if the May 2009 examiner is unavailable) for a supplemental medical opinion to determine the nature and etiology of any currently diagnosed liver and spleen disability.  The entire claims file and a copy of this Remand must be made available to the examiner, and the report should include discussion of his documented medical history and assertions.  

The examiner should:

a.  indicate all disabilities of the liver and spleen currently shown, to include fatty liver disease and cirrhosis, and clarify whether the Veteran's enlargement of the liver and spleen is at least as likely a manifestation of hereditary elliptocytosis; reconcile the opinion with the May 2009 VA opinion.  

b.  if elliptocytosis is diagnosed, is this condition considered a congenital or developmental defect, or is it a congenital or hereditary disease.  For VA purposes, a "defect" is defined as a structural or inherent abnormality or condition which is more or less stationary in nature, and is generally incapable of improvement or deterioration.  In contrast, a "disease" is capable of improvement or deterioration.

c.  if any current elliptocytosis is a congenital or developmental defect, was it subject to, or aggravated by, a superimposed disease or injury during service which resulted in additional disability (please identify the additional disability); or, was any increase in severity clearly and unmistakably due to the natural progress of the disorder;

d.  in contrast, if any current elliptocytosis is a congenital or hereditary disease, please state whether the disease clearly and unmistakably was manifest (i.e., an active disease process) prior to the Veteran's entry into active service.  If so, is there clear and unmistakable evidence that there was there a permanent increase in the severity of the condition beyond its natural progression as a result of service.  If elliptocytosis is found to be a hereditary disease and there were no manifestations of the disease before service, was the onset (manifestation) of the disease in service; or is such disease otherwise related to service.

e.  if any current liver or spleen disorder is not congenital or developmental in nature, is at least as likely as not (probability of 50 percent or more) that any such disorder was incurred in or aggravated by any incident, disease, or injury during service. 

f.  if it is determined that the Veteran's enlargement of the liver and spleen is not attributable to a known diagnosis, the examiner should state whether the Veteran has an undiagnosed illness or a medically unexplained chronic multi-symptom illness manifested by gastrointestinal signs or symptoms within the meaning of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

Reconcile the opinions with all evidence of record, to include October 1988 emergency care treatment for abdominal pain of unknown etiology; an October 1995 consultation for right upper-quadrant pain; October 1996 complaint of right upper quadrant pain/rule-out hepatitis; October 1995 lab results testing positive for hepatitis B antibodies (HBsAB) and negative for HB SAG, Hep C AB, Hep A IGM, and Hep B COR; December 1996 complaint of bilateral, lower quadrant pain; the Veteran's lay statements, and the May 2009 VA examination report and June 2010 addendum opinion.  All findings and conclusions should be accompanied by complete rationale should be set forth in a legible report.

3.  When the development requested has been completed, readjudicate the case.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


